Case: 19-40895      Document: 00515493421         Page: 1    Date Filed: 07/17/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 19-40895
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          July 17, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

FREDY JAVIER REINOSO-VELEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:19-CR-703-1


Before HAYNES, WILLETT, and HO, Circuit Judges.
PER CURIAM: *
       Fredy Javier Reinoso-Velez appeals his conviction for illegal reentry,
arguing that the evidence at trial was insufficient to support his conviction and
that prosecutors made improper remarks. We reject these arguments and
affirm.
       Our review of the sufficiency claim is de novo because Reinoso-Velez
preserved the claim by urging a timely motion for judgment of acquittal. See,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40895     Document: 00515493421     Page: 2   Date Filed: 07/17/2020


                                  No. 19-40895

e.g., United States v. Brown, 727 F.3d 329, 335 (5th Cir. 2013). We accordingly
ask whether, viewing the evidence in the light most favorable to the verdict
and drawing all reasonable inferences to support the verdict, a reasonable trier
of fact could find the evidence sufficient to prove the elements of the offense
beyond a reasonable doubt. See United States v. Floyd, 343 F.3d 363, 370 (5th
Cir. 2003). The inquiry “is not whether the jury’s verdict was ultimately
correct but whether the jury made a reasonable decision based upon the
evidence introduced at trial.” United States v. Pando Franco, 503 F.3d 389,
394 (5th Cir. 2007).
      The Government was required to show that Reinoso-Velez (1) was an
alien; (2) had previously been deported; (3) was found in the United States; and
(4) did not have permission to reenter the United States. See United States v.
Esparza, 678 F.3d 389, 392 (5th Cir. 2012). At issue is the Government’s proof
as to the third element. Agent Travis Benner of the U.S. Border Patrol testified
that he and other agents made numerous arrests near the border on May 13,
2019, in Hidalgo County, Texas. Agent Benner could not specifically recall
Reinoso-Velez but affirmed that routine arrest records for that date include his
name. Although the Government failed to introduce the records in question,
Agent Benner testified about them without objection, and that testimony
provided jurors an adequate basis to conclude that Reinoso-Velez was found
within the United States. See, e.g., McDaniel v. Brown, 558 U.S. 120, 131
(2010) (noting that sufficiency review requires a reviewing court to consider
“all of the evidence” admitted at trial).
      The remaining claim concerns statements made during the prosecution’s
closing and rebuttal arguments.        Because “[t]he sole purpose of closing
argument is to assist the jury in analyzing, evaluating and applying the
evidence,” a prosecutor is generally “confined . . . to discussing properly



                                            2
    Case: 19-40895     Document: 00515493421      Page: 3    Date Filed: 07/17/2020


                                  No. 19-40895

admitted evidence and any reasonable inferences or conclusions that can be
drawn from that evidence.” United States v. Mendoza, 522 F.3d 482, 491 (5th
Cir. 2008) (internal quotation marks and citations omitted). Nevertheless, “A
criminal conviction is not to be lightly overturned on the basis of a prosecutor’s
comments standing alone[.]” United States v. Valas, 822 F.3d 228, 243 (5th
Cir. 2016) (internal quotation marks and citation omitted). As Reinoso-Velez
acknowledges, our review is for plain error only because he failed to object in
the district court. See, e.g., United States v. Rashad, 687 F.3d 637, 643 (5th
Cir. 2012). To establish plain error, a defendant must show (1) error (2) that
is plain, and (3) that affected his substantial rights. Puckett v. United States,
556 U.S. 129, 135 (2009). If the defendant makes those showings, this court
has discretion to correct the error if it seriously affects the fairness, integrity,
or public reputation of judicial proceedings. Id.
      Reinoso-Velez contends that prosecutors improperly vouched for Agent
Benner and made unfounded assertions about the source and significance of
certain documents from his alien file. Even assuming error that was “clear or
obvious,” however, Reinoso-Velez has not shown an impact on his substantial
rights. Puckett, 556 U.S. at 135. The alleged bolstering was limited to a detail
in Agent Benner’s testimony not disputed by the parties and of no inherent
significance in this case. The remaining statements concerned Reinoso-Velez’s
alien status and lack of permission to reenter the United States, both of which
were established by competent evidence of unquestioned authenticity.
Furthermore, the district court twice instructed jurors not to regard the
statements of attorneys as evidence. We “presume that such instructions are
followed,” and Reinoso-Velez has failed to rebut that presumption. United
States v. Smith, 814 F.3d 268, 276 (5th Cir. 2016) (internal quotation marks
and citation omitted). Because he has likewise failed to demonstrate that



                                         3
    Case: 19-40895     Document: 00515493421     Page: 4   Date Filed: 07/17/2020


                                  No. 19-40895

“errors so fatally infect[ed] the trial that they violated the trial’s fundamental
fairness,” we also reject his contention that this is one of the “rare instances”
in which the cumulative-error doctrine warrants reversal. United States v.
Delgado, 672 F.3d 320, 344 (5th Cir. 2012) (en banc).
      AFFIRMED.




                                        4